GRAVES, C. J.
(concurring) — I concur in the result and most of the opinion in this case. I agree that Section 7042 is a service statute and not a venue statute. I feel compelled to agree that (under existing statutes) a foreign insurance company cannot only be sued in the county wherein the cause of action arose, but may likewise be sued in any county wherein it has *511an agent for the transaction of its ordinary and nsnal business. I do not concur in that portion of the opinion which, on the assumption that Section 7042 was a venue statute, denounces it as unconstitutional,, on the theory that it would violate Clause 4 of Section 53, Article 4, of the Constitution. I think that there might be a valid classification of corporations as to the venue of actions. But holding, as we do, that this Section 7042 is not a venue statute, what is said on the other matter is largely arguendo, and not really in the case. With this exception, I concur in the opinion, but believe that the iniquity of the situation should be remedied by prompt legislative action. There is no good reason for permitting the present status to remain.